Exhibit 10.3

Brandywine Realty Trust
Restricted Share Rights Award

This is a Restricted Share Rights Award dated as of February 27, 2018 (“Date of
Grant”) from Brandywine Realty Trust, a Maryland real estate investment trust
(the “Company”) to ____________________ (“Grantee”).  Terms used herein as
defined terms and not defined herein have the meanings assigned to them in the
Brandywine Realty Trust Amended and Restated 1997 Long-Term Incentive Plan, as
amended from time to time (the “Plan”).

1.Definitions.  As used herein:

(a)“Award” means the award hereby granted of the right to receive Restricted
Shares, which Restricted Shares constitute “Performance Shares” under the Plan.

(b)“Board” means the Board of Trustees of the Company, as constituted from time
to time.

(c)“Cause” means “Cause” as defined in the Plan.

(d)“Change of Control” means a “Change of Control” as defined in the Plan.

(e)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

(f)“Committee” means the Committee appointed by the Board in accordance with
Section 2 of the Plan, if one is appointed and in existence at the time of
reference.  If no Committee has been appointed pursuant to Section 2, or if such
a Committee is not in existence at the time of reference, “Committee” means the
Board.

(g)“Date of Grant” has the meaning shown above.

(h)“Deferred Compensation Plan” means the Brandywine Realty Trust Executive
Deferred Compensation Plan, as in effect from time to time.

(i)“Disability” means “Disability” as defined in the Plan, provided that such
condition also constitutes a “disability” as defined in Treas. Reg. §
1.409A-3(i)(4).

(j)“Employer” means the Company or the Subsidiary for which Grantee is
performing services on the applicable Vesting Date.

(k)“Fair Market Value” means “Fair Market Value” as defined in the Plan.

(l)“Good Reason” means the occurrence of any of the following after a Change of
Control: (i) a decrease in Grantee’s annual base salary in effect at the date of
the Change of Control; (ii) a material decrease in Grantee’s annual bonus
opportunity in effect at the

 



--------------------------------------------------------------------------------

 

date of the Change of Control; (iii) a material diminution in Grantee’s title,
authority, duties, or responsibilities in effect at the date of the Change of
Control; or (iv) a relocation of Grantee’s principal place of work to a location
more than thirty (30) miles from the location at the date of the Change of
Control; provided, however, that the foregoing events or conditions will only
constitute Good Reason if Grantee provides the Company with written objection to
the event or condition within 90 days following the occurrence thereof, the
Company does not reverse or otherwise cure the event or condition within 30 days
of receiving that written objection, and Grantee resigns his or her employment
within 30 days following the expiration of that cure period.

(m)“Performance Period” means, with respect to the Restricted Shares, the period
beginning on the Date of Grant and ending on the applicable Vesting Date for the
Restricted Shares.

(n)“Restricted Shares” means the [__________] Shares which are subject to
delivery rights, vesting and forfeiture in accordance with the terms of this
Award.

(o)“Retirement” means Grantee’s separation from service (within the meaning of
Treasury Regulation § 1.409A-1(h) (or any successor regulation)) from the
Company after attaining at least age fifty seven (57) and completing at least
fifteen (15) years of continuous full-time service with the Company and/or its
Subsidiaries.  For purposes of determining the duration of Grantee’s continuous
full-time service with the Company and its Subsidiaries, Grantee shall be
credited with service at a company acquired by the Company (directly or through
a Subsidiary) for periods that precede the acquisition date.

(p)“Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, as in effect
from time to time.

(q)“Share” means a common share of beneficial interest, $.01 par value per
share, of the Company, subject to substitution or adjustment as provided in
Section 3(c) of the Plan.

(r)“Subsidiary” means, with respect to the Company, a subsidiary company,
whether now or hereafter existing, as defined in section 424(f) of the Code, and
any other entity 50% or more of the economic interests in which are owned,
directly or indirectly, by the Company.

(s)“Vesting Date” means the earliest of the date or events described in
Paragraphs 3(a)-3(d).

2.Grant of Restricted Shares.  Subject to the terms and conditions set forth
herein and in the Plan, the Company hereby grants to Grantee the right to
receive Restricted Shares upon and subject to satisfaction of the vesting
conditions in Paragraph 3.

3.Vesting of Restricted Shares.  Subject to the terms and conditions set forth
herein and in the Plan, a Vesting Date shall occur on the earliest of the date
or events described

-2-



--------------------------------------------------------------------------------

 

in Paragraphs 3(a)-(d), below.  As of such Vesting Date, Grantee shall be
entitled to the delivery of Shares with respect to such Restricted Shares.

(a)A Vesting Date for all Restricted Shares shall occur upon April 15, 2021;
provided that Grantee is, and has from the Date of Grant through such date been
continuously been an employee of the Company or a Subsidiary.

(b)A Vesting Date for all Restricted Shares shall occur upon (i) Grantee’s death
or (ii) Grantee’s Disability, provided Grantee is, and has from the Date of
Grant through such event continuously been an employee of the Company or a
Subsidiary.

(c)A Vesting Date for all Restricted Shares shall occur upon Grantee’s
separation from service (within the meaning of Treasury Regulation §1.409A-1(h)
(or any successor regulation)) from the Company as the result of a Change of
Control coupled with a Company-initiated termination of Grantee’s employment
without Cause, or Grantee’s resignation with Good Reason, on or before the first
(1st) anniversary of a Change of Control.

(d)A Vesting Date for all Restricted Shares shall occur upon a Retirement by
Grantee.

(e)To the extent provided under the Deferred Compensation Plan, Grantee may
elect to defer receipt of Shares issuable with respect to Restricted Shares,
provided that if at any time prior to the first anniversary of the Date of
Grant, Grantee has met the service and age requirements for Retirement, then any
such deferral election must be made by December 31st of the calendar year prior
to the year in which the Date of Grant occurs.  To the extent Grantee has
properly elected to defer the receipt of such Shares in accordance with Section
409A of the Code (“Section 409A”), such Shares shall be delivered at the time or
times designated pursuant to the Deferred Compensation Plan.

4.Forfeiture of Restricted Shares.  Subject to the terms and conditions set
forth herein, if Grantee terminates employment with the Company and all
Subsidiaries prior to April 15, 2021 for any reason other than those described
in Paragraphs 3(b), 3(c) or 3(d), Grantee shall forfeit all the Restricted
Shares and all rights with respect thereto.

5.Rights of Grantee.  During the Performance Period, with respect to the
Restricted Shares, Grantee shall have the right to receive a cash payment equal
to the value of any distributions or dividends payable with respect to
Shares.  To the extent provided under the Deferred Compensation Plan, Grantee
may elect to defer receipt of such dividend equivalent payments, provided that
such election is made by December 31st of the year prior to the year in which
the Date of Grant occurs.  To the extent Grantee has properly elected to defer
the receipt of such dividend equivalent payments in accordance with Section
409A, such amounts will be delivered at the time or times designated pursuant to
the Deferred Compensation Plan.

-3-



--------------------------------------------------------------------------------

 

6.Notices.  Any notice to the Company under this Award shall be made to:

Brandywine Realty Trust
2929 Walnut Street, Suite 1700
Philadelphia, PA 19104
Attention:  General Counsel

or such other address as may be provided to Grantee by written notice.  Any
notice to Grantee under this Award shall be made to Grantee at the address
listed in the Company’s personnel files. All notices under this Award shall be
deemed to have been given when hand-delivered, telecopied or delivered by first
class mail, postage prepaid, and shall be irrevocable once given.

7.Securities Laws.  The Committee may from time to time impose any conditions on
the Restricted Shares as it deems necessary or advisable to ensure that the Plan
satisfies the conditions of Rule 16b-3 and that Shares are issued and resold in
compliance with the Securities Act of 1933, as amended.

8.Delivery of Shares.  Except to the extent that Grantee has properly elected to
defer the delivery of Shares under the Deferred Compensation Plan, within ten
(10) business days after the Vesting Date, the Company shall, without payment
from Grantee for the Restricted Shares, deliver to Grantee a certificate for the
Restricted Shares without any legend or restrictions, except for such
restrictions as may be imposed by the Committee, in its sole judgment, under
Paragraph 7, provided that no certificates for Shares will be delivered to
Grantee until appropriate arrangements have been made with Employer for the
withholding of any taxes which may be due with respect to such Shares.  The
Company is authorized to withhold from any cash remuneration then or thereafter
payable to Grantee an amount sufficient to cover required tax withholdings and
is further authorized to cancel a number of Shares otherwise issuable hereunder
having an aggregate Fair Market Value equal to the required tax
withholdings.  The Company may condition delivery of certificates for Shares
upon the prior receipt from Grantee of any undertakings which it may determine
are required to assure that the certificates are being issued in compliance with
federal and state securities laws.  The right to payment of any fractional
Shares shall be satisfied in cash, measured by the product of the fractional
amount times the fair market value of a Share on the Vesting Date, as determined
by the Committee.

9.Award Not to Affect Employment.  The Award granted hereunder shall not confer
upon Grantee any right to continue in the employment of the Company or any
Subsidiary.

10.Section 409A. To the extent applicable, this Award is intended to comply with
Section 409A and will be interpreted accordingly.  Section 9(b)(v) of the Plan
will only be applicable to the delivery of Shares under this Award to the extent
permissible under Section 409A.  The determination of whether and when Grantee’s
separation from service from the Company has occurred will be made in a manner
consistent with, and based on the presumptions set forth in, Treas. Reg. §
1.409A-1(h).  Solely for this purpose, “Company” will include all persons with
whom the Company would be considered a single employer as determined under
Treas. Reg. § 1.409A-1(h)(3).  To the extent compliance with the requirements of
Treas. Reg. §

-4-



--------------------------------------------------------------------------------

 

1.409A-3(i)(2) (relating to “specified employees”) is necessary to avoid the
application of an additional tax under Section 409A to payments due to Grantee
upon his or her separation from service, then notwithstanding any other
provision of this Award or the Plan, the issuance of Shares hereunder will be
delayed until the earlier of (i) six months and one day following the Grantee’s
separation from service, or (ii) Grantee’s death.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

11.


-5-



--------------------------------------------------------------------------------

 

Governing Law.  This Award and all questions relating to its validity,
interpretation, performance and enforcement shall be governed by and construed
in accordance with the laws of the State of Maryland.

BRANDYWINE REALTY TRUST

BY: ________________________________

Gerard H. Sweeney

President and Chief Executive Officer

Accepted:

 

[GRANTEE]

-6-

